Citation Nr: 1235724	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include chronic pain and myalgia and claimed as a qualifying chronic disability based on service in Southwest Asia.  

2.  Entitlement to service connection for chronic fatigue syndrome, claimed as a qualifying chronic disability based on service in Southwest Asia.  

3.  Entitlement to service connection for irritable bowel syndrome, claimed as a qualifying chronic disability based on service in Southwest Asia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to June 1991, with service in the Southwest Asia theater of operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2011 decisions rendered by the Fargo, North Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2009 decision, in pertinent part, denied claims of entitlement to service connection for fibromyalgia with pain and fatigue.  While the RO grouped fibromyalgia and chronic fatigue together, because they are separate and distinct disabilities, the Board has listed them as separate issues on the title page above.  The May 2011 decision denied service connection for irritable bowel syndrome.  

In June 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

Finally, in the decision herein, the Board denies entitlement to service connection for chronic fatigue syndrome.  However, the record also reveals complaints of a possible sleep disorder that may be associated with the Veteran's service-connected PTSD.  For example, during the February 2012 VA examination, the Veteran reported sleep problems and excessive daytime tiredness that he attributed to PTSD.  In addition, a PTSD examination in 2012 noted that the Veteran had symptoms of chronic sleep impairment that were associated with PTSD.  It is unclear, however, whether he has symptoms of a disability or a separate and distinct disability.  The question of whether the Veteran has a sleep disability that is secondary to PTSD has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, it is referred to the AOJ for appropriate development.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.  

2.  The Veteran does not have a disability manifested by fibromyalgia; and, arthralgia of the joints represents a diagnosed disability that is not shown by the competent and credible evidence of record to be related to the Veteran's active military service.  

3.  The Veteran does not have a disability manifested by chronic fatigue syndrome.  

4.  The Veteran has irritable bowel syndrome and ulcerative colitis.  Moderate irritable bowel syndrome symptoms were initially manifested during service and have continued since service discharge.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia, to include chronic pain and myalgia have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).  

2.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).  

3.  The criteria for service connection for irritable bowel syndrome as a qualifying chronic disability under 38 C.F.R. § 3.317 have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Before addressing the merits of the issues of the claims on appeal, the Board must first discuss whether VA has met its duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in May 2009 and March 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if the claims are granted.  These letters accordingly addressed all notice elements and preceded the adjudication of the claims.  Nothing more was required.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007) (where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial).

The Board also finds that VA's has satisfied its duties to assist the Veteran in the development of his claims.  His service treatment records and VA medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Select private treatment records have also been obtained.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Here, as discussed herein, the Veteran underwent VA examinations in June 2010, October 2011, and February 2012.  Collectively, the examinations are considered adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO hearing officer or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, the undersigned VLJ identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims. The hearing discussion did not reveal any evidence that might be available that had not been submitted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Legal Criteria

The Veteran's main contention is that a disorder manifested by fibromyalgia, irritable bowel syndrome, and chronic fatigue syndrome, are the result of exposure to environmental contaminants, including burn pits, in Southwest Asia.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may also be established, however, for a current disability on the basis of a presumption.  See, e.g., 38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  For veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016. See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

At present, no presumptions under law are available to Veteran who were exposed to burn pits.  Here, however, the Veteran has not identified a specific burn pit.  Nevertheless, the RO in developing the claim provided a fact sheet on burn pits to the VA examiner in 2012.  

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A.  Fibromyalgia

The Board will first address the claim for fibromyalgia, to include chronic pain and myalgia.  First, the service treatment records do not show a chronic disability manifested by fibromyalgia or joint pains.  For example, during a post-deployment examination in April 1991, the Veteran denied any joint problems and reported that he was in excellent health.  Post-service, during a VA general medical examination in July 1993, there were no reports or findings of fibromyalgia.  Similarly, National Guard examination reports dated in July 1996 and June 2001 did not include any reports of fibromyalgia symptoms or physical examination findings.  


Current treatment records include reports of pain affecting several joints, but do not include evidence of fibromyalgia.  A March 2010 noted reports of dull, constant joint pain.  The physical examination revealed a diagnosis of arthralgias.  Similarly, on VA examination in June 2010, there was some mild quadriceps tenderness bilaterally, but no fibromyalgia found.  The pertinent assessment was intermittent migratory muscle cramps, spasms, etiology unknown.  

Significantly, in June 2011, the Chief of Staff of the Fargo Medical Center reviewed the medical record and also concluded that the Veteran did not meet the criteria for a diagnosis of fibromyalgia.  Rather, the examiner concluded that he had fibromyalgia-like disorder, originating from a pain perception disorder of the central nervous system.  

Finally, a comprehensive VA joint examination in February 2012 did not reveal any findings of fibromyalgia.  Rather, the examiner noted that none of the trigger points associated with fibromyalgia were present.  

Given this overwhelming medical evidence, the Board finds that the Veteran does not have fibromyalgia, and, accordingly, the presumptive provisions of law pertaining to fibromyalgia as a medically unexplained chronic multisymptom illnesses are not for application.  

While the Veteran does not have fibromyalgia, he does have joint arthralgias.  Joint pain, in and of itself, is not a medically unexplained chronic multisymptom illness.  It is not characterized by a cluster of signs and symptoms.  In addition, there is evidence that the joint pain has been diagnosed as arthralgia.  The February 2012 VA examination specifically noted that arthralgia represented a diagnosed disability (as opposed to being undiagnosable).  Thus, because it has been attributed to a known diagnosis, it is not an undiagnosed illness.  

The Board has also considered whether the diagnosed arthralgia disability is directly related to active military service.  The Board finds, however, that the preponderance of the evidence is against such a finding.  Here, the weight of the evidence does not show arthralgia in service or for many years thereafter.  The only evidence linking arthralgia to service comes from the Veteran and his spouse's lay statements.  As regards the Veteran's spouse's statement, she states that she knew the Veteran since 2004.  Thus, while she is able to credibly observe current problems with his joints, she is unable to relate the joint problems to his active military service.  The Veteran, on the other hand, is competent to report his observable symptoms.  His statements, however, are not afforded significant probative weight.  As noted, there were no findings of any joint problems in service of for several years following service discharge.  In addition, he specifically denied any joint symptoms during periodic VA and National Guard examinations.  These contemporaneous medical findings are more reliable that his current assertions regarding the etiology of arthralgias.  In addition, the VA examiner in February 2012 opined that the current arthralgias are not related to service.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  

B.  Chronic Fatigue Syndrome

The Veteran contends that he has chronic fatigue syndrome that is related to service in the Persian Gulf.  He reports that he does not sleep well and is tired during the daytime.  

The Board has reviewed the record but finds that the preponderance of the evidence is against the claim.  First, the Board finds that the Veteran does not have a disability manifested by chronic fatigue syndrome.  The January 2010 Gulf War Registry examination, the June 2010 VA examination, and the February 2012 VA examination did not reveal findings of chronic fatigue syndrome.  In addition, the Chief of Staff of the Fargo VA Medical Center found no evidence of chronic fatigue syndrome after reviewing the Veteran's VA records.  In listing multiple signs and symptoms that must be present in order to make a diagnosis of chronic fatigue syndrome, the examiner noted that he Veteran only had impaired sleep and daytime tiredness.  The examiner also reported that the daytime tiredness was inconsistent with a finding of chronic fatigue syndrome.  

While the Board has considered the Veteran' lay statements chronic fatigue syndrome is not a simple disability subject to lay diagnosis.  The Veteran has also failed to describe continuity of chronic fatigue syndrome symptoms in service or since service discharge.  Rather, his complaints appear to be limited to the present time.  Thus, in the absence of evidence of a current disability, the claim must be denied.  

As noted in the Introduction, the Veteran may have a separate and distinct sleep disorder that is secondary to service-connected PTSD.  The Board, however, is precluded from exercising medical judgment.  As such, this claim must be referred to the AOJ for further action.  

C.  Irritable Bowel Syndrome 

By way of background, the Veteran describes a long history of irritable bowel symptoms which he attributes to his service in the Persian Gulf.  In particular, he reports that he initially developed symptoms in 1990-1991, including cramping and loose stools.  While his service treatment records do not include reports of any bowel symptoms, during the January 2010 Gulf War Registry examination, he also reported abdominal cramping and frequent bowel movements since service.  

His private treatment provider, Dr. F. N. noted that he treated the Veteran since March 2010 for gastrointestinal bleeding and mucus.  A colonoscopy revealed inflammation in the rectal area.  The diagnosis was ulcerative colitis.  During VA treatment in March 2011, he reported abdominal cramping followed by diarrhea.  The pertinent assessment was ulcerative proctitis.  

The VA Chief of Staff in her June 2011 statement indicated that the Veteran did not meet the criteria for irritable bowel syndrome.  No rationale, however, was provided.  

During VA examination in October 2011, the Veteran repeated the history of symptoms since serving in the Persian Gulf.  He reported a current history of diarrhea, alternating diarrhea and constipation, abdominal distension, and nausea.  He had frequent episodes of bowel disturbance, but it was not associated with any weight loss or malnutrition.  Following testing, the diagnosis was irritable bowel syndrome with ulcerative colitis.  The examiner described the irritable bowel syndrome as mild and that most of the symptoms were secondary to ulcerative colitis.  

During the VA examination in February 2012, the Veteran reported symptoms of cramping and explosive and watery diarrhea.  The examiner noted that the symptoms were not associated with irritable bowel syndrome but were associated with ulcerative colitis.  Because the condition were not reported during service, the examiner opined that mild irritable bowel syndrome and ulcerative colitis were less likely than not incurred during active military service.  

In a letter received in June 2012, private medical treatment provider Dr. F. N. stated that he treated the Veteran in the past for moderate irritable bowel syndrome.  

Finally, during the hearing before the undersigned, the Veteran reported that while ulcerative colitis was diagnosed three years ago, he had symptoms of irritable bowel syndrome ever since service.  (See Transcript at 11.)  

Here, the Board finds that the Veteran has a functional gastrointestinal disorder manifested by irritable bowel syndrome and ulcerative colitis.  While the disability was not reported during active military service, the Board finds the Veteran's testimony that the symptoms had their onset in service persuasive.  Moreover, he has provided credible testimony documenting the history of irritable bowel syndrome symptoms since service.  Unlike the claim for service connection for fibromyalgia, there is no medical evidence to contradict his testimony that his symptoms continued since service.  Those symptoms are characterized by frequent episodes of abdominal distress and cramping and are consistent with a 10 percent rating under the appropriate diagnostic code.  (See, e.g. 38 C.F.R. § 4.114, Diagnostic Code 7319.)  The Board acknowledges the February 2012 VA examiner's opinion that the disability was not likely incurred during service.  The examiner, however, fails to consider the Veteran's lay testimony regarding the incurrence of irritable bowel syndrome symptoms.  Moreover, as it pertains to functional gastrointestinal disabilities based on service in Southwest Asia, there is no requirement that there be competent medical evidence of a nexus.  Accordingly, and after affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for irritable bowel syndrome have been met.  


ORDER

Entitlement to service connection for fibromyalgia is denied.  

Entitlement to service connection for chronic fatigue syndrome is denied.  

Service connection for irritable bowel syndrome is granted.  



______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


